Examiner Comment
Claims 1-2, 5-19, 21-22, and 24-26 are pending.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1-2, 5-19, 21-22, and 24-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been overcome by Applicant’s deposit of soybean XB04E07 (V2), the deposit’s acceptance by the ATCC, and the amendment to the specification to include the deposit information required by CFR 1.801-1.809.  
The rejection of claims 1-2, 5-19, 21-22, and 24-26 under 35 U.S.C. 103(a) as being unpatentable over Fabrizius et al (WO 2014/150226) in view of Song et al (2010, Crop Sci. 1950-1960, plus relevant section of BARCSOYSSR_1.0 markers available in SoyBase the USDA-ARS Soybean Genome Database, http://soybase.org) and Lee et al 2015, Plant J. 81:625-636, published online 30 December 2014) has been overcome by the Kyle Declaration, filed 24 February 2021;

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lynda Fitzpatrick on 14 April 2021.

IN THE CLAIMS:
In claim 12, line 1, “step” was replaced with --claim--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 8:30 am - 5:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662